 Case 5:18-cv-01557-FMO-KK Document 145 Filed 01/19/21 Page 1 of 1 Page ID #:5252



1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10   DEPUY SYNTHES SALES, INC., et al.,      )   Case No. ED CV 18-1557 FMO (KKx)
                                             )
11                       Plaintiffs,         )
                                             )
12                v.                         )   JUDGMENT
                                             )
13   STRYKER CORPORATION, et al.,            )
                                             )
14                       Defendants.         )
                                             )
15

16         Pursuant to the Order Dismissing Action, IT IS ADJUDGED that the above action is

17   dismissed with prejudice.

18   Dated this 19th day of January, 2021.

19

20                                                                       /s/
                                                                   Fernando M. Olguin
21                                                             United States District Judge

22

23

24

25

26

27

28
